McInturff, J.
(concurring) — I concur in the majority opinion insofar as it holds there is a sufficient showing here of excusable neglect to require reinstatement of the appeal. In addition, however, I feel the philosophy expressed in the Rules of Appellate Procedure should be applied to appeals from district court. RAP 1.2(a) provides:
Interpretation. These rules will be liberally interpreted to promote justice and facilitate the decision of *908cases on the merits. Cases and issues will not be determined on the basis of compliance or noncompliance with these rules except in compelling circumstances where justice demands, subject to the restrictions in Rule 18.8(b).
It is incongruous, indeed, to construe the rules governing appeals from district court more strictly than rules governing appeals from superior court. The parties in district court are usually not represented by counsel. On the other hand, cases appealed from superior court normally involve representation by an attorney. If there is a recognized need for liberal construction of rules concerning appeals from superior court, there is as much a need for similar construction of the rules involving a litigant appealing from district court. Promoting justice and deciding cases on the merits are as valuable goals in district court as they are in superior court, the Court of Appeals, or the Supreme Court. Furthermore, if under RAP 1.2(a), compliance with the Rules of Appellate Procedure should not be determinative of the cases and issues where attorneys are generally involved, strict compliance should not determine the outcome of cases and issues where a layman often represents himself.
The vast majority of the public is exposed to our judicial system only through the district courts. That experience should instill in them confidence that justice is being fairly administered at all levels in the court hierarchy. Liberality in the construction of procedural rules regarding appeals from the district court is a step in that direction.